DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 08/16/19.  It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Claim Objections
Claims 1-8 are objected to because of the following informalities, and appropriate correction is required.
-Claim 1, line 8, recites the limitation “a plurality a plurality”.  Said limitation is suggested to be changed to “a plurality”.
-Claims, depended on claim 1, are therefore also objected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 13, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gostev et al (2018/0084456).
-Regarding claim 9, Gostev et al teaches a method for retransmitting data of an electronic device (“wireless audio bud B 720)”, [0050]) (the electronic device represented by the method (for an illustration, see a scheme (C receives relay packet successfully) shown in figure 7)  comprising: 
procedure (B, A) of creating a first link (“S2B piconet”, [0050]) with a first external electronic device (A) using a wireless communication circuit ((310, 315), figure 3) of the electronic device (see [0032-0034, 0050]); 
procedure (B, C) of creating a second link (“B2B piconet”, [0050]) with a second external electronic device (C ) using the wireless communication circuit (see [0032-0034, 0050]); 
procedure (B, 721) of  receiving first data (711) transmitted via the first link from the first external electronic device (see [0050]);
procedure (B, 722) of  monitoring the second link for a response to the first data from the second external electronic device (see [0050]); and 
procedure (B, 722,  723) of when the response is not received, determining that the electronic device should retransmit the first data to the second external electronic device based on the creation of the second link (see [0050]), which in turn, is established between the electronic device as a master and the second external  electronic device as a slave by being based on status information (“link statistics”, [0061]) about communication quality of the second link  (see [0061]), or in another word, the procedure (B, 722, 723) of when the response is not received, determining that the electronic device should retransmit the first data to the second external electronic device based on the status information about communication quality of the second link.
-Regarding claim 13, Gostev et al teaches that the method (see figure 7) comprises: 
transmitting a first response signal indicating ACK ( “ACK”, [0039]) of the first data being successfully received by the electronic device to the first external electronic device via the first link when it is determined that the electronic device should retransmit the first data (see  [0039]); and 
procedure (B, 723) of  retransmitting the first data to the second external electronic device via the second link (see [0039, 0050]).
-Regarding claim 14, Gostev et al teaches that the first response signal comprises information indicating the first data being unsuccessfully received by the second external electronic device (see [0039]) that causes the first external electronic device to re-transmit the first data if the second external electronic device fails to receive the first data retransmitted from the electronic device, or namely, causes suspension of transmission of second data from the first external electronic device subsequent to the first data (due to the re-transmission of the first data from the first external electronic device), (see [0052, 0068]).
-Regarding claim 15, Gostev et al teaches that the method comprises:  transmitting a second response signal ((725), figure 7) to the first external electronic device via the first link when ACK is received from the second external electronic device in response to transmission of the first data via the second link after the re-transmission of the first data (see [0068, 0074]), wherein the second response signal comprises information ((TX ACK), figure 7) indicating that no further need for retransmission from the first external electronic device and as such, resultedly causes transmission of the second data (see [0074, 0103]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 5-8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gostev et al in view of Yu (2021/0337610).
	-Regarding claim 1, Gostev et al teaches an electronic device (“wireless audio bud B 720)”, [0050]) (the electronic device represented by ((B), figure 7), the electronic device comprising: a wireless communication circuit ((315, 310), figure 3)  configured to support Bluetooth communication (“Bluetooth” , [0045]) ; at least one processor ((320, 330), figure 3) operatively connected to the wireless communication circuit; and a memory (“memory”, [0033]) operatively connected to the at least one processor, wherein the at least one processor is to perform a method having a plurality of operations (see a scheme (C receives relay packet successfully) shown in figure 7)  comprising:
	procedure (B, 721) of receiving first data (711) transmitted from a first external electronic device (A) via a first link (“S2B piconet”, [0050]) between the electronic device and the first external electronic device; and
procedure (B, 722, 723) of when an ACK  is not received from a second external electronic device (C), determining that the electronic device should retransmit the first data to the second external electronic device based on the creation of the second link (see [0050], which in turn, is established between the electronic device as a master and the second external electronic device a slave by being based on status information (“link statistics”, [0061]) about communication quality of the second link  (see [0061]), or in another word, the procedure (B, 722, 723) of when the ACK is not received, determining that the electronic device should 
Gostev et al does not teach whether the memory stores one or more instructions that, when executed, cause the at least one processor to perform the plurality of operation, as claimed.
In analogous art, Yu teaches that a device can be programmable wherein in the device “system”, a memory “computer readable storage medium” can be used to store instructions “instructions”, when executed, cause a processor “processor” of the device to perform a method “method” of the device (see [0176]).
For further application, it would have been obvious for one skilled in the art at the time the invention was effectively filed to have combined Gostev et al and Yu to implement Gostev et al, as taught by Yu and arrive at the claimed feature in such a way that the electronic device would be programmable, wherein in the electronic device, the memory would be used to store instruction, when executed, would cause the at least one processor to perform the plurality of operations, so that with the implementation, the device would be enhanced with programmability (as taught by Yu).
	-Regarding claim 5, Gostev et al teaches that the plurality of operations further comprise transmitting a request signal to the first external electronic device to retransmit the first data via the first link when determining that the first external electronic device should retransmit the first data, wherein the request signal indicates NACK (“NACK”, [0049]) for the first data (see [0049, 0067]).
	-Regarding claim 6, Gostev et al teaches that the plurality of operations comprise:
procedure of transmitting a first response signal indicating ACK ( “ACK”, [0039]) of the first data being successfully received by the electronic device)  to the first external electronic 
procedure (B, 723) of retransmitting the first data to the second external electronic device via the second link (see [0039, 0050]).
-Regarding claim 7, Gostev et al teaches that the first response signal comprises information indicating the first data being unsuccessfully received by the second external electronic device (see [0039]) that causes the first external electronic device to re-transmit the first data if the second external electronic device fails to receive the first data retransmitted from the electronic device, or namely, causes suspension of transmission of second data from the first external electronic device subsequent to the first data (due to the re-transmission of the first data from the first external electronic device), (see [0052, 0068]).
-Regarding claim 8, Gostev et al teaches that the plurality of operations comprise: transmitting a second response signal ((725), figure 7) to the first external electronic device via the first link when ACK is received from the second external electronic device in response to transmission of the first data via the second link after the re-transmission of the first data (see [0068, 0074]), wherein the second response signal comprises information ((TX ACK), figure 7) indicating that no further need for retransmission from the first external electronic device and as such,  resultedly causes transmission of the second data (see [0074, 0103]).

-Regarding claim 16, Gostev et al teaches an electronic device (“source device A 410”, [0035]) (the electronic device represented by ((A), figure 4), the electronic device comprising: a wireless communication circuit ((315, 310), figure 3)  configured to support Bluetooth communication (“Bluetooth” , [0045]) ; at least one processor ((320, 330), figure 3) operatively connected to the wireless communication circuit; and a memory (“memory”, [0033]) operatively connected to the at least one processor, wherein the at least one processor is to perform a plurality of operations (see figure 4)  comprising:
procedure ((A, B, 425), figure 4) of creating a first link (425) with a first external electronic device (420) using the communication circuit; 
procedure (A, C, 435), figure 4) of creating a second link (435) with a second external electronic device using the communication circuit, wherein the second link and the first link can be the same link  (“S2B piconet 102”, [0072]); 
procedure ((A, B, 425), figure 4) of transmitting first data (“data packet”, [0039]) to the first external electronic device via the first link (see [0039]) ; and
procedure (A, B, 425) of receiving, from the first external electronic device via the first link, a first response (“ACK”, [0039])  indicating an acknowledgement (ACK) of the first data (see [0039]);
procedure (A, C, 435) of receiving, from the second external electronic device via the second link, a second response indicating negative ACK (NACK) (“ACK/NACK”, [0039]) for the first data (see “The audio bud C 530 may privately acknowledge or not acknowledge (ACK/NACK) receipt of the data relay to the audio bud B 520 over the B2B piconet 540”, and  “It is noted that although the ACK 1244, 1246 is a data exchange between the Node-B 1205 and the Node-C 1220, this data exchange may be transmitted over the S2B piconet 102”, [0073]).
Gostev et al further teaches that the plurality of operations comprise:  determining that the first external electronic device should retransmit the first data to the second external electronic device (said determination indicated by controlling the first external electric device to retransmit the first data to the second external electronic device via a third link “B2B link” determining that the electronic device should retransmit the first data to the second external electronic device (said determination indicated by retransmitting the first data via the first link  (see figure 12 and [0074]), 
wherein said determining that the first external electronic device or the electronic device should retransmit the first data to the second external electronic device is based on a selection with which the first external device is selected to play as a primary relay role “primary relay role”, the selection which in turn, is based on communication quality of the first link (e.g., based on RSSI, PER, etc. of the first link “S2B piconet links”), (see [0061]), or in another word, said determining that the first external electronic device or the electronic device should retransmit the first data to the second external electronic device is based on the communication quality of the first link.
Gostev et al does not teach whether the memory stores one or more instructions that, when executed, cause the at least one processor to perform the plurality of operation, as claimed.
In analogous art, Yu also  teaches that a device can be programmable wherein in the device “system”, a memory “computer readable storage medium” can be used to store instructions “instructions”, when executed, cause a processor “processor” of the device to perform a method “method” of the device (see [0176]).
For further application, it would have been obvious for one skilled in the art at the time the invention was effectively filed to have combined Gostev et al and Yu to implement Gostev et al in view of Yu, as further taught by Yu, and arrive at the claimed feature in such a way that the electronic device would be programmable, wherein in the electronic device, the memory would be used to store instruction, when executed, would cause the at least one processor to perform the 
-Regarding claim 20, Gostev et al  in view of Yu teaches that the plurality of operations comprise:  transmitting a request signal for instructing retransmission of the first data to the first external electronic device via the first link when it is determined that the first external electronic device should retransmit the first data, (said transmission indicated by transmitting the request signal being a negotiation to allow the first external electronic device  enough time for retransmitting the first data (see [0041] of Gostev et al).

Allowable Subject Matter







Claims 2-4, 10-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463